                       IN THE UNITED STATES DI STRI CT COURT
                   FOR THE EASTERN DI STRJ CT OF N ORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:99-cr-49-BO-2
                                   No . 7:20-cv-39-F

JAMES LARRY BELLAMY,                          )
     Petitioner,                              )
                                              )
V.                                            )                       ORDER
                                              )
UNITED STATES OF AMERJCA,                     )
     Respondent.                              )



       This matter comes before the Court on petitioner's motion to vacate, set aside, or correct

sentence pursuant to 28 U.S .C. § 2255. The government has moved to di smiss. For reasons

discussed below, petitioner' s motion is denied and the government' s motion to dismiss is granted.

                                         BACKGROUND

       In February 2000, a jury in this district found petitioner James Larry Bellamy ("petitioner")

guilty on two counts of armed bank robbery , one count of conspiracy to commit bank robbery, and

two counts of use of a firearm during and in relation to a crime of violence. Judge James C. Fox

sentenced petitioner to an aggregate term of 593 months' imprisonment. Petitioner subsequently

filed a notice of appeal to the United States Court of Appeals for the Fourth Circuit, which affirmed

the convicti on and sentence. United States v. Bellamy, 26 F. App'x 25 0, 254 (4th Cir. 2002). On

February 21 , 2020, petitioner fi led the instant § 2255 motion to vacate, set as ide, or correct his

sentence. Petitioner challenges his convictions for using a firearm during a crime of violence in

li ght of the Supreme Court' s recent decision in United States v. Davis, 139 S. Ct. 23 19 (2019).

                                          DISCUSSION

I. Petitioner's§ 2255 motion is denied.

       A motio n under 28 U.S .C. § 2255 will be granted where the petiti oner has shown that his

sentence was imposed in viol ation of the Constitution or laws of the United States, that the court

          Case 7:99-cr-00049-BO Document 483 Filed 07/01/20 Page 1 of 3
was without jurisdiction to impose the sentence, that the sentence was in excess of the maximum

sentence authorized by law, or that it is otherwise su bj ect to collateral attack. 28 U.S.C. § 2255(a).

In hi s § 2255 moti on, peti tioner c la ims th at his 18 U.S.C. § 924(c) convictions are invalid because,

in his view, they are based on a predicate offense that is no longer considered a crime of violence .

        Under§ 924(c) , a defendant shall be su bj ect to a consecutive sentence if he "during and in

relation to any crime of v iol ence or drug trafficking cri me . . . for which the person may be

prosecuted in a court of the United States , uses or carries a firearm or who, in furtherance of any

such crime, possesses a firearm . . .. " 18 U. S.C. § 924(c)(l )(A). Section 924(c) defines a crime

of violence as a felo ny offense that:

        (A) has as an element the use, attempted use, or threatened use of physical force
        against the person or property of another [the force clause], or
        (B) that by its nature, involves a substantial risk that physical force agai nst the
        person or property of another may be used in the course of committing the offense
        [the residual c lause].

18 U .S.C. § 924(c)(3)(A)- (B) . In Johnson v. United States , 135 S. Ct. 2551 (2015) , the Supreme

Court held that the residual clause of the Arm ed Career Criminal Act' s definiti on of a crime of

violence was unconstitutionally vague. Id. at 2563 . Fo ur years later, in Davis, the Supreme Co urt

invalidated the defi nition ofa cri me of violence in 18 U .S.C . § 924(c)(3)'s res idual clause. 139 S.

Ct. at 2336.

        Petitioner appears to be under the impression that his§ 924(c) conv ictions are based on his

co nspiracy co nviction. That is not so. The underlying offense fo r petitioner ' s convictions und er §

924(c) is armed bank robbery . Although the residual clause of§ 924(c)(3) is now invalid, armed

bank robbery remains a crime of v iolence under the force clause of § 924(c)(3). United States v.

McNe al, 818 F.3d 141 , 157 (4th C ir. 20 16). Accord ingly, petitioner' s§ 924(c) convicti ons stand.




                                                    2

          Case 7:99-cr-00049-BO Document 483 Filed 07/01/20 Page 2 of 3
II. The government's motion to dismiss petitioner's § 2255 motion is granted.

        The government has moved to dismiss petitioner ' s § 2255 motion under Federal Rule of

Civil Procedure 12(b)(6). A Rule 12(b)(6) motion to dismiss must be granted if the pleading fai ls

to all ege enough fac ts to state a claim for relief that is fac ially plausible. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) . Here, petitioner has fai led to state a viable claim for relief.

The basis for his § 225 5 is that his § 924( c) convictions are invalid in light of Davis. As explained

above, this is not the case. Accordingly, the government' s motion to dismiss is granted .

                              CERTIFICATE OF APPEALABILITY

        A certificate of appealabi lity shall not issue absent "a substantial showing of the denial of

a constituti onal right. " 28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by demonstrating

that reasonable jurists would find that an assessment of the constitutional claims is debatable and

that any dispositive procedural ru ling dismissing such claims is likewise debatable. Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003) ; Slack v. McDaniel, 529 U.S. 473 , 483-84 (2000); Rose v.

Lee , 252 F.3d 676 , 683 (4th Cir. 2001 ). As reasonab le jurists would not find this Court's denial

of petitioner's§ 2255 motion debatable, a certificate of appealabil ity is DENIED.

                                           CONCLUS ION

        For the foregoing reasons, petitioner' s motion to vacate, set aside, or correct sentence [DE

463] is DENIED. A certificate of appealability is also DENIED. The government's motion to

dismiss [DE 470] is GRANTED.



        SO ORDERED, this __j_day of July , 2020.



                                              ~li~
                                                CHIEF UNITED STATES DISTRICT JUDGE



                                                   3

          Case 7:99-cr-00049-BO Document 483 Filed 07/01/20 Page 3 of 3
